DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obeng et al (US 2003/0031876).
Regarding claim 1, Obeng discloses a polishing pad (200) suitable for a polishing process, the polishing pad comprising: a polishing layer (220) having a polishing surface (top surface as viewed in fig 2) and a back surface (bottom surface contacting element 230) opposite to each other; an adhesive layer (230) disposed on the back surface of the polishing layer (fig 2); and at least one heat storage material (224), wherein a region where the at least one heat storage material is disposed is located above the adhesive layer (as viewed in fig 2).
Regarding claims 2-3, Obeng further discloses the at least one heat storage material is dispersed in a material of the polishing layer ([0042]; fig 2); wherein the at least one heat storage material forms an interface layer in the region where the at least one heat storage material is disposed (area having heat storage material constitutes an interface layer as claimed), and the interface layer is disposed above the adhesive layer (as shown in fig 2).
Regarding claims 6, Obeng further discloses a lowest temperature of the polishing pad is Tmin and a highest temperature of the polishing pad is Tmax during the polishing process (note that the intended polishing process does not limit the structure of the claimed polishing pad and any polishing process inherently occurs at a temperature), and the first heat storage material undergoes an endothermic reaction ([0042]) at a first temperature between the Tmin and the Tmax (occurs during polishing and is therefore between a maximum and minimum polishing temperature).
Regarding claim 7, Obeng further discloses a molecular arrangement of the first heat storage material after the endothermic reaction is looser than a molecular arrangement of the first heat storage material before the endothermic reaction ([0042] described by the filler particles decomposing to oxide and water).
Regarding claims 9-11, Obeng further discloses the at least one heat storage material (224) comprises an inorganic heat storage material comprising a hydrate of salt ([0042]; hydroxide, group II salt).  Note that claim 11 only limits claim 9 if the organic material is selected.
Regarding claim 17, Obeng further discloses a polishing method suitable for polishing an object (285), the polishing method comprising providing a polishing pad according to claim 1, applying a pressure to the object to press the object on the polishing pad ([0043]), and providing relative motion to the object and the polishing pad to perform the polishing process ([0043] describes polishing, [0008] describes providing rotation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng as applied to claim 1 above, and further in view of Qian et al (US 2016/0375554).
Regarding claim 4, Obeng teaches all the elements of claim 1 as described above. Obeng does not teach at least one groove disposed in the polishing surface of the polishing layer wherein the region where the at least one heat storage material is disposed does not contact a bottom of the at least one groove. Qian teaches a polishing pad (90; fig 13a) including at least one groove (105) disposed in the polishing surface (95) of a polishing layer, wherein a region (30) where at least one heat storage material ([0047] pores) is disposed does not contact a bottom of the at least one groove (as shown in fig 13a). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include grooves in the polishing surface of Obeng such that a region containing the heat storage material does not contact a bottom of the grooves, as providing grooves in the polishing surface, while having separate layers help maintain slurry distribution at the polishing surface while balancing pad stiffness for optimal polishing as taught by Qian ([0006]; [0027]). 
Regarding claim 5, Obeng, as modified, teaches all the limitations of claim 4 as described above. Qian further teaches the at least one groove has a groove depth (Gdepth) from the bottom of the at least one groove to the polishing surface (fig 13a), and a distance from a top edge region where the at least one heat storage material is disposed to the polishing surface is larger than D (fig 13a). While not explicitly teaching the distance being less than or equal to 1.5D, Qian suggests that the groove depth can be varied based on the geometry of the pad ([0101]). It is obvious to arrive at a workable range through routine experimentation (MPEP 2144.05 II. A.). Additionally, applicant has provided no showing of criticality to the claimed range. Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a groove depth such that a distance from a top edge of the region where the heat storage material is disposed is smaller than or equal to 1.5D, as the groove depth can be selected based on desired pad geometry as taught by Qian ([0101]), which would have an effect on slurry distribution and polishing performance ([0027]). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng as applied to claim 6 above, and further in view of Elwell (US 5315154).
Regarding claim 8, Obeng teaches all the elements of claim 6 as described above. Obeng does not teach the first heat storage material undergoing a phase transition from a first solid state to a second solid state during the endothermic reaction. Elwell teaches a heat storage material (16) that undergoes a transition from a first solid state to a second solid state during an endothermic reaction, and molecular arrangements of the fist solid state and second solid state are different (col 3, lines 55-63). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to select a heat storage material which transitions from a first solid state to a second solid state in the polishing pad of Obeng, as this type of material is known to be suitable for controlling the temperature of a system as taught by Elwell.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng as applied to claim 1 above, and further in view of Wang (US 2011/0269380).
Regarding claims 12-13, Obeng, teaches all the limitations of claim 1 as described above. Obeng does not teach a cover layer covering the first heat storage material. Wang teaches a polishing pad (100) comprising a cover layer (108) covering a heat storage material (fig 2; 114); wherein a material of the cover layer does not chemically react with a material of the polishing layer or the first heat storage material ([0024], fig 2; forms independent layer). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the cover layer 108 of Wang between the heat storage material and polishing surface in order to leave a section of the polishing pad free from filler material to promote even contact pressure for maintaining polishing quality as taught by Wang ([0026-0027]). 
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng as applied to claim 1 above, and further in view of Heinrich et al (US 2009/0170320).
Regarding claim 14, Obeng teaches all the limitations of claim 1 as described above. Obeng does not teach a polishing track region comprising the first heat storage material and non-polishing track region comprising a second heat storage material, the first and second heat storage materials undergoing the reactions at different temperatures. Heinrich teaches a polishing pad including a polishing track region (fig 2c; region above 201B under wafer 250) for a first heat storage material (201B) and a non-polishing track region (region above 201A, radially inside polished wafer) for a second heat storage material (201A), wherein the first and second heat storage materials are operable to provide a varying temperature profile ([0045]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the heat storage material of Obeng as a first heat storage material and a second heat storage material to react at different temperatures during polishing in order to provide the desired temperature profile to the polishing pad, in order to adjust the removal rate during polishing as taught by Heinrich ([0012]). 
Regarding claims 15-16, Obeng, as modified, teaches all the elements of claim 14 as described above. While not teaching a specific temperature relationship or heat absorption capacity between the first and second heat storage materials, Heinrich does teach that the cooling of the pad (or absorbing of heat from the pad), which determines the varying temperature profile, affects the polishing removal rate to achieve the desired polishing profile ([0031]). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to adjust the relative reaction temperature and heat absorption capacity of the heat storage materials in the pad of Obeng as claimed in order to achieve the desired polishing removal rate in the different regions of the pad as taught by Heinrich ([0031], [0045]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar polishing pads are cited, including those with heat absorbing materials and grooved surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723